



FIRST AMENDMENT AGREEMENT


This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 28th day of
November, 2018 among:


(a)
ZAGG INC, a Delaware corporation (the “Borrower”);



(b)
the Lenders, as defined in the Credit Agreement, as hereinafter defined; and



(c)KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit and Security Agreement, dated as of
April 12, 2018 (as amended and as the same may from time to time be further
amended, restated or otherwise modified, the “Credit Agreement”);


WHEREAS, pursuant to Section 2.9(b) of the Credit Agreement, the Maximum
Revolving Amount is being increased by Forty Million Dollars ($40,000,000) (the
“Exercise of Accordion”);


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof and to effectuate the
Exercise of Accordion;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:


1.Amendment to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to delete the definitions of “Commitment Increase
Period” and “Maximum Revolving Amount” therefrom and to insert in place thereof,
respectively, the following:


“Commitment Increase Period” means the period from the First Amendment Effective
Date to the date that is six months prior to the last date of the Commitment
Period.







--------------------------------------------------------------------------------





“Maximum Revolving Amount” means One-Hundred Twenty-Five Million Dollars
($125,000,000), as such amount may be increased pursuant to Section 2.9(b)
hereof or reduced pursuant to Section 2.9(a) hereof.


2.Addition to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to add the following new definition thereto:


“First Amendment Effective Date” means November 28, 2018.


3.Amendment to Increase in Commitment Provisions. Section 2.9(b) of the Credit
Agreement is hereby amended to delete subpart (i) therefrom and to insert in
place thereof the following:


(i)At any time during the Commitment Increase Period, the Borrower may request
that the Administrative Agent increase the Total Commitment Amount by (A)
increasing the Maximum Revolving Amount, or (B) adding a term loan facility to
this Agreement (the “Additional Term Loan Facility”) (which Additional Term Loan
Facility shall be subject to subsection (c) below); provided that the aggregate
amount of all increases made pursuant to this subsection (b) shall not exceed
Twenty-Five Million Dollars ($25,000,000). Each such request for an increase
shall be in an amount of at least Five Million Dollars ($5,000,000), increased
by increments of One Million Dollars ($1,000,000), and may be made by either (1)
increasing, for one or more Lenders, with their prior written consent, their
respective Revolving Credit Commitments, (2) adding a new commitment for one or
more Lenders, with their prior written consent, with respect to the Additional
Term Loan Facility, or (3) including one or more Additional Lenders, each with a
new commitment under the Revolving Credit Commitment or the Additional Term Loan
Facility, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”).


4.Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.


5.Closing Deliveries.    Concurrently with the execution of this Amendment, the
Borrower shall:


(a)deliver to the Administrative Agent, for delivery to each Lender, a
replacement Revolving Credit Note in the amounts specified in Schedule 1 to the
Credit Agreement (after giving effect to this Amendment);


(b)deliver to the Administrative Agent certified copies of the resolutions of
the board of directors of the Borrower evidencing approval of the execution and
delivery of this Amendment and the execution of any other Loan Documents and
Related Writings required in connection therewith;
(c)execute and deliver to the Administrative Agent the First Amendment Fee
Letter and pay to the Administrative Agent the fees stated therein;


(d)cause each Guarantor of Payment to execute the attached Guarantor





--------------------------------------------------------------------------------





Acknowledgment and Agreement; and


(e)pay all fees and expenses of the Administrative Agent in connection with this
Amendment and any other Loan Documents.


6.Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders that (a) the Borrower has the legal
power and authority to execute and deliver this Amendment; (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrower with respect to the provisions hereof; (c) the
execution and delivery hereof by the Borrower and the performance and observance
by the Borrower of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any law applicable to the Borrower
or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against the
Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the First Amendment Effective Date as if
made on the First Amendment Effective Date, except to the extent that any such
representation or warranty expressly states that it relates to an earlier date
(in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) the Borrower is not aware of any
claim or offset against, or defense or counterclaim to, the Borrower’s
obligations or liabilities under the Credit Agreement or any other Related
Writing; and (g) this Amendment and the Credit Agreement, as amended by this
Amendment, constitute a valid and binding obligation of the Borrower in every
respect, enforceable in accordance with its terms.


7.Waiver and Release. The Borrower, by signing below, hereby waives and releases
the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.


8.References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


9.Counterparts. This Amendment may be executed in any number of counterparts, by
different parties hereto in separate counterparts and by facsimile or other
electronic signature,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.


10.Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.





--------------------------------------------------------------------------------







11.Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


12.Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]





















--------------------------------------------------------------------------------





JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATNE AGENT AND THE LENDERS, TO THE
EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO .


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.


ZAGG INC
/s/ CHRIS AHERN
By:     Chris Ahern
Chief Executive Officer


KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender
/s/ MATTHEW S. DENT
By:     Matthew S. Dent
Senior Vice President


ZIONS BANCORPORATION, N.A. DBA
ZIONS FIRST NATIONAL BANK
/s/ ADAM WHITEFIELD
By:     Matthew S. Dent
Vice President


MUFG UNION BANK, N.A.
/s/ EDMUND OZORIO
By:     Edmund Ozorio
Vice President























--------------------------------------------------------------------------------





GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of November 28, 2018. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR
ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
                    


                    



































--------------------------------------------------------------------------------





ZAGG LLC
By: ZAGG Inc, its Managing Member
/s/ CHRIS AHERN
By:     Chris Ahern
Chief Executive Officer
    
IFROGZ INC.
MOPHIE INC.
ZAGG INTELLECTUAL PROPERTY HOLDIGN CO., INC.
ZAGG RETAIL, INC.
ZAGG AMPLIFIED, INC.
s/ CHRIS AHERN
By:     Chris Ahern
President


MOPHIE LLC
By: mophie Inc, its Managing Member
s/ CHRIS AHERN
By:     Chris Ahern
President


ALTIGO INC.
s/MATT SMITH
By:     Matt Smith
President
                        
































Signature Page to
Guarantor Acknowledgment and Agreement





--------------------------------------------------------------------------------





SCHEDULE 1
COMMITMENTS OF LENDERS*


LENDERS
REVOLVING CREDIT COMMITMENT PERCENTAGE
REVOLVING CREDIT COMMITMENT AMOUNT


MAXIMUM AMOUNT


KeyBank National Association
47.20%
$59,000,000.00
$59,000,000.00
Zions Bancorporation, N.A. dba Zions First National Bank
35.20%
$44,000,000.00
$44,000,000.00
MUFG Union Bank, N.A.
17.60%
$22,000,000.00
$22,000,000.00
Total Commitment Amount
100.00%
$125,000,000.00
$125,000,000.00

*as of the First Amendment Effective Date





